DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	Claims 1, 4-20, and 23-24 are considered allowable. The following is an examiner’s statement of reasons of allowance:
	Claim 1 is allowable because even though many of the claimed elements are known in the prior art, the examiner finds the combination of positively recited structure would require hindsight to apply art and/or a piece-meal rejection. More specifically, once the claim requires “the first cord reel is provided with a first collar….” , “the second cord reel is provided with a second collar….”, “the first cord reel and the second cord reel are arranged adjacently and completely enclosure the recoil spring”, and “a first end of the recoil spring is directly connected to the first collar and a second end of the recoil spring is directly connected the second collar”, the examiner finds applying prior art to be unreasonable. For example, the examiner attempted to use Huang (US 20140083631), but found that it does not teach the spring being directly attached to the collars of the cord reels, and that the reels completely enclosing the spring. The examiner also attempted to apply Haarer (US 5890529), but found that it does not teach the spring directly attached to the collars, and the reels completely enclosing the spring. Any combinations were found to be unreasonable.
	Claim 14 is allowable because even though many of the claimed elements are known in the prior art, the examiner finds the combination of positively recited structure would require hindsight to apply art and/or a piece-meal rejection. More specifically, once the claim requires “the first unidirectional coupling is provided with a central first body with a first opening and a number of flexible first arms and wherein the second unidirectional coupling is provided with a central second body with a second opening and a number of flexible second arms”, the examiner finds applying prior art to be unreasonable.
	Claims  4-13, 15-20, and 23-24 are considered allowable for depending from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S./Examiner, Art Unit 3634                                                                         /Johnnie A. Shablack/
Primary Examiner, Art Unit 3634